Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5, 18-22, 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 contains allowable subject matter pertaining to “and selecting a configuration for the current pulse of the symbol pulse bundle from the pulse pattern block; a pulse generator coupled to the multiplexer for generating an enable pulse with a pulse width set by the configuration for the current pulse of the symbol pulse bundle employed to enable a digitally controlled oscillator; the digitally controlled oscillator coupled to the multiplexer generating pulses of predetermined shape with a frequency set by the configuration for the current pulse of the symbol pulse bundle when enabled by the enable pulse from the pulse generator; and an amplifier for receiving the output of the digitally controlled oscillator and amplifying it when enabled by the enable pulse from the pulse generator.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US Publication No. 20100113105 filed on October 31, 2008 in view of Nabki et al, US Publication No. 20180175905 filed on June 1, 2015.
As to claim 23, Xu teaches “A transmitter for an impulse radio comprising: a radio frequency (RF) signal generator for transmitting data,” [see paragraph 0044].  Paragraph 0044 recites “Transmitter 800 may correspond, for example, to transmit subsystem 102, FIG. 1. Transmitter 800 is adapted dynamically to adjust the gain of an RF antenna output signal 832 (e.g., outgoing RF signal 136, FIG. 1),”
 “the RF signal generator receiving a data signal to be transmitted and generating a transmission signal for coupling to an antenna;” [see Figure 9, item 910].
 “wherein the RF signal generator comprises an amplifier;” [see paragraph 0046].  Paragraph 0046 recites “RF modulator 806, a stepped variable gain amplifier (SVGA) 808, and a power amplifier 810.”
 “the amplifier receives pulses to be amplified and a shaping signal applied to a ground node;” [see paragraph 0046; Fig 8, item 830, 834]. Paragraph 0046 recites “transmitter 800 includes a pulse 
 “the amplifier amplifies and shapes the received pulse in dependence upon the shaping signal;” [see paragraph 0046].  Paragraph 0046 recites “transmitter 800 includes a pulse shaping filter/up-converter 801, a gain application element 802, a digital-to-analog converter (DAC) block 804, an RF modulator 806, a stepped variable gain amplifier (SVGA) 808, and a power amplifier 810.”
It should be noted however that Xu does not teach “and the shaping signal results in the amplified output pulses having a Gaussian profile such that sidelobes in the pulse spectrum are reduced.”
On the other hand, Nabki teaches “and the shaping signal results in the amplified output pulses having a Gaussian profile such that sidelobes in the pulse spectrum are reduced.” [see paragraph 0030].  Paragraph 0030 recites “shaping Gaussian RF pulses by applying pulses to a power amplifier and dynamically adjusting the ground connection of the power amplifier during each pulse according to a predetermined temporal characteristic.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Nabki because Nabki discloses transceivers with very low power consumption in links with infrequent data transmission as detailed in paragraph 0012.

As to claim 29, Xu teaches “A transmitter for an impulse radio comprising: a radio frequency (RF) signal generator for transmitting data,” [see paragraph 0044].  Paragraph 0044 recites “Transmitter 800 may correspond, for example, to transmit subsystem 102, FIG. 1. Transmitter 800 is adapted dynamically to adjust the gain of an RF antenna output signal 832 (e.g., outgoing RF signal 136, FIG. 1),”
 “the RF signal generator receiving a data signal to be transmitted and generating a transmission signal for coupling to an antenna;” [see Figure 9, item 910].
It should be noted however that Xu does not teach “wherein the RF signal generator comprises a clock generation circuit comprising: a low frequency oscillator generating a sinusoidal oscillator signal at a first predetermined frequency;”
“a converter circuit for converting the sinusoidal oscillator signal at the first predetermined frequency to a square wave clock at the first predetermined frequency; “
“and a phase locked loop for generating an output clock signal at a second predetermined frequency; the clock generation circuit generates a base clock equal to the symbol frequency of data to be transmitted.”
On the other hand, NABKI teaches “wherein the RF signal generator comprises a clock generation circuit comprising: a low frequency oscillator generating a sinusoidal oscillator signal at a first predetermined frequency;” [see paragraph 0032].  Paragraph 0032 recites “an ultra-wide band transmitter comprising a voltage controlled oscillator employing pre-charging of nodes to at least one of enforce its start-up phase and to control the polarity of the pulses from the voltage controlled oscillator.”
“a converter circuit for converting the sinusoidal oscillator signal at the first predetermined frequency to a square wave clock at the first predetermined frequency; “ [see paragraph 163].  Paragraph 163 recites “The sinusoidal oscillator signal is amplified to a square wave clock by inverter INV2 1525 and used as the reference in a Phased Lock Loop (PLL) 1590.”
“and a phase locked loop for generating an output clock signal at a second predetermined frequency; the clock generation circuit generates a base clock equal to the symbol frequency of data to be transmitted.” [see paragraph 163].  Paragraph 163 recites “The low-power clock generator, CLKGEN1 1500, comprises an inverter INV1 1520 which acts as a low frequency oscillator, i.e. 32 kHz, together with crystal XTAL 1510, resistor R1 and capacitors C1 and C2. The sinusoidal oscillator signal is amplified to a square wave clock by inverter INV2 1525 and used as the reference in a Phased Lock Loop (PLL) 1590. PLL 1590 consists of a Voltage Controlled Oscillator (VCO) 1550 whose output is divided in frequency by a Divider 1580 and compared to the reference by a Phase Detector 1530.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Nabki because Nabki discloses transceivers with very low power consumption in links with infrequent data transmission as detailed in paragraph 0012.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637